Title: To George Washington from Francis Halkett, 25 June 1758
From: Halkett, Francis
To: Washington, George



Dear Washington
Philadelphia Sunday 25th June 175⟨8⟩

I Receiv’d your letter yesterday from Connogochieg of the 13th June, and I am thoroughly satisfyed of your way of thinking, in the importance that Indians are of to us, the great application you have given, with the opportunities, and experience you have had, not only of acquiring the knowledge of their usefullness, but likewise the proper methode of manageing them, gives you very good pretentions to advise the General how to Act with them, it would be doing injustice both to you, & the General, if I did not say that he puts that confidence in your way of thinking, which your merit deserves nor does the General debar any body from telling their way of thinking, when at the same time he only makes use of that part of their way of thinking, which corrisponds with his own, by which means he forms his judgement from the Whole, & acts accordingly, your proposal for a proper person being sent to the Cherokee nation, to remove any disgust that those Indians may have, from the treatment they met with going home, as likewise to endeavour to persuade some of them to Return, & join us, requires a proper attention, and to which the General will pay a due Regard when ever he gets up the Country, as also to the Management of the Indians with us, which till he arrives, can never be properly Regulatd—he leaves this upon Wednesday, and the last of Montgomerys Battalion, & Artillery, Marches to morrow. The last accounts from General Abercromby was, his takeing post at Lake George, no News from the Fleet since they saild from Hallifax, Compliments to Stewart, and I Remain Dear Washington yours most sincerely &c.

Francis Halkett

